DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 6-9, 11, 12, 14-19, 21-25 are pending.
Applicant’s amendment filed 30 June 2021 overcomes the rejection of claim 7 under 35 U.S.C. 112 and the triple rejection under 35 U.S.C. 102 of claims 1, 2, 4, 11, 12, 14, 15, 17, 18.
However the amendment is not sufficient to overcome the references of record and introduces new issues of indefiniteness discussed below.

Response to Arguments
Applicant’s arguments filed 30 June 2021 have been fully considered. Applicant seems to roll dependent claims now canceled, previously rejected under 35 U.S.C. 103 into respective independent claims then argues the claims as amended. Note claims 3, 5, 10 have been essentially rolled into claim 1, claim 13 has been rolled into claim 11, claim 20 has been rolled in to claim 15.



“Although Rault generally relates to dividing search results into portions and ranking each portion based on separate criteria, it does not teach first ranking search results according global optimization functions (e.g., a first criteria), then dividing the ranked results into portions and post-ranking each portion based on personal affinity (e.g., a second criteria) such that the overall ranking of results is generally maintained but entries that match the personal affinity may be boosted to the top of the entries within a divided portion of the search results”.
In response the examiner is not persuaded. The recited “global optimization functions” are not defined in the specification in any particular manner and are merely used to produce first search result thus the claimed “ranking search results according to global optimization functions” reads on the first search results obtained by the search engine, which are subsequently re-ranked or applied to “custom-tailoring” as discussed in Teevan page 449 right column. 
Rault was cited merely to show it is customary in the art to divide search results into portions for re-ranking as admitted by the applicant.


“Additionally, claim 15 is allowable over Matthjis because this reference does not teach the claim element requiring that the first search result is distinct from the second search result even though both search results are based on identical queries that were received from different requestors. Rather, the office action relies on the same search by the same requestor to try to show this element. Office Action at p. 6.”
In response the examiner disagrees. Matthjis clearly addresses the problem of different requestors inputting similar query but expecting different search results for example identical queries of “Ajax” from different requestors (see at least page 25 left column Introduction: “This can be illustrated with the search query “ajax”. This query will return results about Ajax based web development, about the Dutch football team Ajax Amsterdam, and websites about the cleaning product Ajax. Clearly, different users would prefer different results. Additionally, previous research has noted that the vast majority of search queries are short [22, 9] and ambiguous [4, 19]. Often, different users consider the same query to mean different things [27, 9, 16, 20, 32]. Personalized search is a potential solution to all these problems.”). 

Applicant presents no further argument regarding other claims. For the reasons discussed above, rejection to all pending claims is maintained using the references of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15, 22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 line 12 “the first ranked” lacks antecedent basis.
Claim 11 line 14 “the second ranked” lacks antecedent basis.

Claim 22 lines 3-5 “determining that the first post-ranked portion is adjacent to the second post-ranked portion” is unclear. According to claim 1 from which claim 22 depends, the first portion and second portions of the search result are merely required to contain each at least two distinct entries and the first ranked  portion is followed by the second ranked portion. Furthermore each ranked portion is re-ranked within the ranked portion thus the re-ranked portions are already adjacent to each other. It is not understood why a determination of adjacency is needed.  
Art rejection is applied to claims 11, 15, 22 as best understood in light of the rejection under 35 U.S>C. 112 discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-8, 11, 12, 14, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaime Teevan et al “Personalizing Search via Automated Analysis of Interests and Activities”, In Proc. Of SIGIR, pages 449-456, 2005. ACM of record, further in view of Rault et al (US 20120330948) of record, provided by the applicant.

Regarding 1, Teevan substantially discloses teaches a computer-implemented method for ranking and post-ranking a search result, the method comprising:
receiving a query input for a search (see at least Introduction page 449);
generating a search result based on the received query, wherein the search result includes a plurality of distinct entries (see at least page 449 right col. 1st paragraph);
ranking the plurality of distinct entries based on global optimization functions (see at least page 449 right col. Note “ranking distinct entries of 
determining a personal affinity of a requestor of the query (see at least page 449 right col.3rd and 4th paragraphs) reproduced below: 
“For example, the query “IR”, when issued by an information-retrieval researcher, might be expanded to “information retrieval”. In the other case, the same search request is issued for all users, but the results are re-ranked using information about individuals. In our example, the SIGIR homepages might be pushed to the top of the ranking, while pages from Iran would fall to the end. In this paper we focus on result re-ranking, but also consider the broader space of designs for personalization. Because people are not good at specifying detailed informational goals, we use information about the searcher that we can glean in an automated manner to infer an implicit goal or intent. We explore the use of a very rich user profile, based both on search related information such as previously issued queries and previously visited Web pages, and on other information such as documents and email the user has read and created”) 

“We focus in this paper on the use of implicit representations of a user’s long-term and short-term interests. With this approach to personalization, there is no need for the user to specify or maintain a profile of interests. Unlike the systems described above, we explore very rich client models that include both search-related information such as previously issued queries and previously visited Web pages, and other information about the user such as documents and email the user has read or created. The paradigm allows us to evaluate the contribution of different sources of information over different periods of time to the quality of personalization in different contexts. We take a relevance-feedback perspective [21] on modeling personalization”;
Teevan further teaches:
post-ranking the ranked search result based on the personal affinity (see at least page 449 right col. 4" paragraph);
providing the post-ranked search results to the requestor (see at least page 450 right col. 2" paragraph).
The difference is Teevan does not specifically show:  

However in the same field of endeavor Rault teaches it is customary in the art to divide the ranked search result into portions and to post-rank the portions within respective portions (see at least 0037-0039), since the method of Teevan re-ranks search results based on the personal affinity of the requestor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Rault while implementing the method of Teevan because by doing so the re-ranking of different entries can be performed using distinct methodologies (see at least Rault 0037).

Regarding claim 2, Teevan/Rault teaches or suggests the computer-implemented method of claim 1, the method further comprising determining an intent of the query input (see at least page 449 right col. 2" paragraph);
post-ranking the ranked plurality of distinct entries when at least one condition is satisfied, wherein the at least one condition includes: 


Regarding claim 4, Teevan/Rault further teaches or suggests the computer-implemented method of claim 1, further comprising: 
extracting one or more entities from the query input (see at least Teevan 3.2 Users interests are captured);
registering the one or more entities to a knowledge base, wherein the knowledge base associates the one or more entities to one or more categories of information (see at least Teevan 3.1 corpus representation and corresponding user representation are query focus, 3.2 User representation, lines 6-12 information created copied or viewed by a user are indexed) and
determining a personal affinity of the requestor based on the one or more categories of the information associated with the requestor in the knowledge base (see at least Teevan 3.2 page 451 right col., last paragraph);

determining a personal affinity of a requestor of the query based on the user profile (see at least Teevan page 449 right col., 3rd paragraph).

Regarding claim 7, the claimed “wherein the first ranked portion of at least two distinct entries of the search result are in a first sequence and the post-ranked first ranked portion of the at least two distinct entries of the search result are in a second sequence, and the first sequence and the second sequence are distinct” merely reads on the fact that re-ranking in the method of Teevan/Rault that takes into consideration personal affinity of the requestor (see at least Teevan page 449 right col. 3rd paragraph) results in a reordered search result entries. The first sequence is met by the ordered result before re-rank. The second sequence is met by the re-ordered result after re-rank.

Regarding claim 8, Teevan/Rault teaches or suggests the computer-implemented method of claim 1, wherein the dividing is based on confidence level scores of the search result, wherein the confidence level scores indicate how closely the plurality of distinct entries of the search 

Claims 11, 12, 14 merely correspond to a device performing the method of claims 1, 2, 4, thus are rejected for the same reasons discussed in claims 1, 2, 4 above.

Regarding claim 21, Teevan/Rault teaches or suggests the computer-implemented method of claim 1, wherein the first ranked portion has a higher relevance to the query input than the second ranked portion (see at least Rault 0038, note the “top three search results” or “bottom four search results” clearly shows first ranked portion has a higher relevance to the query input than the second ranked portion).

Regarding claim 22, Teevan/Rault teaches of suggests the computer-implemented method of claim 1, wherein the at least two ranked portions 
determining that the first post-ranked portion is adjacent to the second post-ranked portion (see at least Rault 0038 two lists can be concatenated into a re-ranked search results); and
re-ranking the first post-ranked portion together with the second-post-ranked portion based on the personal affinity (see at least Rault 0038 different order using different methodology).

Regarding claim 23, Teevan/Rault further teaches or suggests the computer-implemented method of claim 1, further comprising:
dividing the ranked plurality of distinct entries into the at least two ranked portions based on a match level of each of the plurality of distinct entries to the query input (see at least Rault 0058 head list, tail list sorted according to distance from user once the context of the user’s query has been determined).

Claim 24 essentially recites the limitations of claim 23 in form of a device thus is rejected for the same reasons discussed in claim 23 above. 

Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaime Teevan et al “Personalizing Search via Automated Analysis of Interests and Activities”, In Proc. of SIGIR, pages 449-456, 2005. ACM, in view of Rault et al (US 20120330948) further in view of Banerjee (US 20180101535), all of record.

Regarding claim 6, Teevan/Rault teaches the computer-implemented method of claim 1, wherein the determining the personal affinity includes an access to a user profile in a knowledge base (see at least Teevan 3.2 User representation). 
The difference is Teevan/Rault does not specifically show the knowledge base is implemented as a graph database. However it is well known in the art as shown by Banerjee to do so in affinity analytics (see at least Figure 3). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed graph database while implementing the method of Teevan/Rault in order to facilitate affinity analytics.

Regarding claim 9, Teevan/Rault does not specifically show the computer-implemented method of claim 4, wherein the knowledge base is .

Claims 15-18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas Matthijs et al, “Personalizing web search using long term browsing history: Proceedings of the fourth ACM international conference on web search and data mining, WSDM ’11, 2011 pages 25-34 of record, provided by the applicant, further in view of Rault et al (US 20120330948) of record provided by the applicant.

Regarding claim 15, Matthijs substantially discloses a computer-readable storage medium storing computer executable instructions for searching information, the instructions when executed by at least one processing unit, cause the at least one processing unit to perform steps of:

receiving a second query input for the search from a second requestor through a second user interaction, wherein the first query input and the second query input are identical (see at least 1. Introduction 1st paragraph “this can be illustrated with the search query “ajax”. This query will return results about Ajax based web development, about the Dutch football team Ajax Amsterdam, and websites about the cleaning product Ajax”);
Note Matthijs teaches the first requester and second requester inputting the same query through first and second user interactions when Matthijs shows “often, different users consider the same query to mean different things” in the introduction last four lines;
Matthijs further teaches:
transmitting the first query input (see at least 1. Introduction 1st paragraph, note for the search results to be returned as shown the first query input has to be transmitted);

receiving a first ordered list of a search result based on the first query, wherein the first ordered list is ranked based on global optimization functions (see at least page 28 right col.3.2.1 scoring methods suggest ordered list of search results, the first query is met by the query by a first requester who entered “Ajax” as query input); note the recited “global optimization functions” are not defined in any specific manner thus read on the fact that original search results are obtained and ranked by Google search engine discussed in Matthjis at least at page 32 left col. first paragraph Ranking Parameters , last line);
receiving a second ordered list of the search result based on the second query, wherein the second ordered list is ranked based on global optimization functions (see at least page 28 right col.3.2.1 scoring methods suggest ordered list of search results, the second query is met by the query by a second requester who also entered “Ajax” as query input); note the recited “global optimization functions” are not defined in any specific thus read on the fact that original search results are obtained and ranked by 
Matthjis further teaches post-ranking search result based on first personal affinity of the first requester and post-ranking search result based on second personal affinity of the second requester (see at least page 25 left col. Introduction “the query “Ajax” will return results about Ajax based web development, about the Dutch football team Ajax Amsterdam, and websites about the cleaning product Ajax. Clearly, different users would prefer different results”), page 25 right col.1st and 2nd paragraphs discuss personalized search results relevant to a user, user profiles are built). Thus the re-ranking of Matthjis is clearly based on first and second personal affinities as claimed since users’ profiles are taken into consideration;
The difference is Matthjis does not specifically show:
“wherein the first ordered list contains two or more rank portions wherein each of the two or more rank portions is post-ranked based on a first personal affinity of the first requestor”;
“wherein the second ordered list contains two or more rank portions wherein each of the two or more rank portions is post-ranked based on a second personal affinity of second requestor”;

Matthjis/Rault further teaches:
displaying the first ordered list and the second ordered list, wherein the second ordered list is distinct from the first ordered list (see at least 1. Introduction 1 paragraph “this can be illustrated with the search query “ajax”. This query will return results about Ajax based web development, about the Dutch football team Ajax Amsterdam, and websites about the cleaning product Ajax”). Note the method of Matthjis/Rault personalizes search results based on requesters’ profiles as discussed above, thus clearly the first ordered list and second ordered list which contain post-ranked results according to respective requester are distinct from each other.

Regarding claim 16, Matthjis/Rault further teaches the computer-readable storage medium of claim 15 whererein the distinction between the first ordered list and the second ordered list is ordering of entries of information within respective two or more rank portions (see at least Matthjis page 25 left col. Introduction “the query “Ajax” will return results about Ajax based web development, about the Dutch football team Ajax Amsterdam, and websites about the cleaning product Ajax. Clearly, different users would prefer different results”, Matthjis page 25 right col. first paragraph: “we build an improved user profile for personalizing web search results “, Matthjis page 25, right col. 2nd paragraph:”The profile constructed is then used to re-rank the top search results returned by a non-personalized web search engine”. Clearly the distinction between the ordered lists is in the ordering of entries within respective portions since portions as taught by Matthjis/Rault are post ranked based on different users’ profiles.  

Regarding claim 17, Matthijs teaches or suggests the computer-readable storage medium of claim 15, wherein the first user interaction occurs when the first requestor is logged in and the second user interaction 

Regarding claim 18, Matthijs teaches or suggests the computer-readable storage medium of claim 15, wherein the first user interaction occurs when the first requestor is logged in and the second user interaction occurs when the second requestor is logged in (see at least page 29 Clickthrough based evaluation “personalized rankings can be shown online to users, with metrics such as mean clickthrough rates and positions being computed”).

Regarding claim 25, Matthjis/Rault further teaches or suggests the computer-readable storage medium of claim 15, wherein the first ordered list is divided into the two or more rank portions based on a match level of a plurality of distinct entries within the first ordered list to the first query input and the second ordered list is divided into the two or more rank portions based on a match level of a plurality of distinct entries within the second ordered list to the second query input (see at least Rault 0037-0039 search nd paragraphs:  “First, we build an improved user profile for personalizing web search results”, “The profile constructed is then used to rerank the top search results returned by a non-personalized web search engine”). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas Matthijs et al, “Personalizing web search using long term browsing history: Proceedings of the fourth ACM international conference on web search and data mining, WSDM ’11, 2011 pages 25-34, of record provided by the applicant, in view of Rault et al (US 20120330948) of record provided by the applicant, .further in view of Banerjee (US 20180101535) of record.

Regarding claim 19, Matthijs/Rault further teaches the computer-readable storage medium of claim 15, further comprising: extracting entities from the first query; storing the extracted entities from the first query in a knowledge base (see at least Mattihjis page 26, sections 3, 3.1, 3.11).
The difference is Matthijs/Rault does not specifically show “wherein the knowledge base is a graph database associating one or more categories and the extracted entities with one or more predicate”.	

entities with one or more predicate while implementing the method of Matthijs/Rault in order to facilitate affinity analytics;
	Matthijs/Rault further teaches: 
determining the first personal affinity based on at least the one or more categories from the knowledge base (see at least Matthjis 3.1 user profile generation);
providing the first personal affinity (see at least Matthjis 3.1 user profile generation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 20130173604) teach an entity-based search system that detects and recognizes entities in Internet-based content and uses this recognition to organize search results.  The system associates one or more entity identifiers with a web page and stores this information as metadata of the page in a search engine index.  This metadata will enable entity-based queries as well as rich data presentations in a search engine result page (SERP), including grouping results by entities, filtering results by one or more particular entities, or re-ranking search results based on user preference of entities.  Thus, the entity-based search system allows users 
Bentley et al (US 20160147764) teach normalizing confidence score thresholds across systems in a federated environment. A result set of the search query is received. A merged result set comprising a compilation of results received by hubs can be filtered in any desired manner (e.g., hub  can filter out duplicate search results and re-rank the search results according to the confidence scores of each search result).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        18 September 2021